Citation Nr: 0103584	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1988.  He died on October [redacted], 1998.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

The appellant contends that the veteran developed 
hypertension during his active service and that hypertension 
substantially or materially contributed to his death.  The 
veteran's death certificate lists the immediate cause of 
death as acute cardiac arrest due to or as a consequence of 
alcohol abuse and a seizure disorder.  The veteran's service 
medical records have been obtained by the RO.  However, few 
of the records of medical treatment of the veteran in the 
years leading up to his death are of record. 

At a personal hearing before the undersigned in April 2000, 
the appellant and her representative indicated that: after 
separation from service, the veteran received medical 
treatment at the VA Medical Center, Oklahoma City, Oklahoma, 
and at the United States Army Hospital, Fort Sill, Oklahoma; 
he had an episode of illness while visiting people in 
Tennessee and was admitted to a hospital in Oak Ridge, 
Tennessee, from where he was transferred to the Jim Thorpe 
rehabilitation center in Oklahoma; later, he was a patient at 
the Bethany Pavilion Nursing Home, Bethany, Oklahoma, from 
where he was transferred to a hospital in Norman, Oklahoma, 
where he died.  (The death certificate states the veteran 
died at Bethany Medical Center, Bethany, Oklahoma.)

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA requires VA to notify the claimant of 
efforts to obtain certain types of records or records 
identified by the claimant, in certain circumstances.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the instant case, the Board finds 
that assistance to the appellant requires an attempt to 
obtain the veteran's postservice medical treatment records 
which have not yet been requested by the RO.

Accordingly, this case is REMANDED to the RO for the 
following:   

1. The RO should request that the 
appellant provide the name and address 
of the hospital in Oak Ridge, 
Tennessee, where the veteran was 
treated, and the name and address of 
the hospital in Oklahoma, where he 
died.

2. After securing any necessary releases 
from the appellant, the RO should 
attempt to obtain copies of the 
records of postservice treatment of 
the veteran from May 1988 until his 
death in October 1998 from: the VA 
Medical Center, Oklahoma City, 
Oklahoma; the United States Army 
Hospital, Fort Sill, Oklahoma; the 
hospital in Oak Ridge, Tennessee, 
identified by the appellant; the Jim 
Thorpe rehabilitation center; the 
Bethany Pavilion Nursing Home, 
Bethany, Oklahoma; and the hospital 
where the veteran died, identified by 
the appellant.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




